On an application for a rehearing, the opinion of the court was delivered by
Mathews, J.
In this case a rehearing has been prayed for, and a request is made that the judgment heretofore rendered by this court should he so altered or modified as to reduce the sum in which the plaintiff is bound to give security before he is permitted to pursue his order of seizure and sale. And. it appearing *256†0 the court, that as no substantial grounds were alleged in the petition for the rehearing, and the counsel for the defen-¿ant having consented that the judgment might be allowed }n this respect, &c. It is, therefore, ordered, adjudged and decreed, that the plaintiff be bound to give security in the sum of sixty thousand dollars instead of the sum decreed by the judgment heretofore rendered; the said security to be given in the manner and under the formalities prescribed in our former judgment, which in this respect had reference to the judgment of the District Court.
Grymes, for appellant.
D. Seghers, for appellee.